Citation Nr: 1528914	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  


REMAND

Since the Board last considered this appeal in January 2014, the Veteran's file was scanned into VA's paperless claims processing system, VBMS (Veterans Benefits Management System).  However, upon reviewing the Veteran's claims file in the VBMS system, the Board has determined that the Veteran's VBMS file appears incomplete.

The Board notes that the Veteran's VA claims file dates back to as early as 1968.  However, the earliest evidence currently of record is dated in October 2006, and includes  only one document that is contained within the Veteran's Virtual VA file.  For the period currently on appeal, beginning September 12, 2006, the record is absent of almost all evidence necessary to adequately dispose of the issue.  

Further, there is no indication that the Veteran has been provided a recent VA examination to determine the current nature and severity of service-connected PTSD.  A contemporaneous examination should be performed before a decision is made in this case.  

Finally, the Board notes that in January 2014, this issue was remanded by the Board.  However a copy of that remand is not currently associated with the record.  Additionally, current mental health treatment records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to locate the Veteran's original paper claims files, and to ensure that all volumes and documents have been associated with the Veteran's electronic claims file.  All efforts to obtain that evidence should be documented in a memorandum to the file.  

2.  Then, obtain all VA mental health records, not already of record, and associate them with the file.  

3.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD and should describe the symptoms that cause those levels of impairment.

4.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


